Citation Nr: 0636739	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  02-21 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979, and from July 1980 to June 1983.  

This matter is before the Board of Veterans' Affairs (Board) 
on appeal of a December 2001 rating decision by the Regional 
Office (RO) in Seattle, Washington, which denied the benefit 
now sought on appeal.  


FINDING OF FACT

A heart disease was not demonstrated in-service, it was not 
demonstrated to a compensably disabling degree within one 
year following the veteran's separation from active duty, and 
a current cardiovascular disability is not shown to be 
related to service.


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by active 
military service, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in January 2005 correspondence 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save for a 
failure to provide notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.   Such notice was provided the veteran 
in April 2006.  The claim was most recently readjudicated in 
May 2005.  See supplemental statement of the case.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  To this, he informed VA in November 2005 that he had 
no additional evidence to submit.  Also, the record was held 
open for 60 days following the veteran's March 2006 hearing 
conducted by the undersigned to provide him with an 
opportunity to provide additional "documentary evidence."  
See page two of hearing transcript (transcript).  No such 
evidence was submitted.  Therefore, the actions taken by VA 
have cured any error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  

That a disease was present in service alone is not enough; 
there must be chronic disability resulting from that disease.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, including cardiovascular 
disease, may be presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Factual Background

Review of the service medical records includes a June 1980 
Army enlistment examination report which shows that clinical 
evaluation of the veteran's heart, vascular system, lungs and 
chest were noted to be normal.  He denied previously 
experiencing heart-related problems.  

A June 1982 health record shows complaints of difficulty 
breathing, chest pain, and heart beat "interruption" during 
exercise.  The veteran was referred for additional 
evaluation.  A June "1981" medical record notes complaints 
of left-sided chest pain for two days.  The veteran was noted 
to be a cook who did not perform much physical training.  The 
veteran claimed that his heart "stopped" when he went on a 
two and a half mile run.  Chest wall syndrome was diagnosed.  
The Board here observes that this "1981" record appears to 
have been erroneously dated; most likely it represents the 
previously mentioned "additional evaluation" (noted above), 
and that it was supposed to indicate "1982."  

An undated Disposition Form shows that a separation medical 
examination was not necessary.  Records dated during the 
veteran's first period of service make no mention of any 
heart-related pathology or symptomatology.  

A September 2000 private cardiac catherization report shows 
that the veteran underwent right and left heart 
catherization, left ventriculogram, coronary angiogram, and 
aortic root injection.  This followed the veteran complaining 
of symptoms of dyspnea and fatigue.  Postoperative diagnoses 
included moderately severe aortic insufficiency, mild aortic 
stenosis, no significant coronary artery disease, and a 
normal descending left artery.  

An April 2001 private medical consultation report shows that 
the veteran related to the examiner that he was first told he 
had a heart problem about six years ago when he developed 
some exertional dyspnea, fatigue, and chest pressure.  Aortic 
stenosis and aortic regurgitation were diagnosed.  

A May 2001 private operative report shows preoperative and 
postoperative diagnoses of aortic stenosis and aortic 
regurgitation.  

VA fee-basis heart examination was conducted in March 2005.  
The examination report, dated in April 2005, shows that the 
veteran reported a history of rheumatic heart disease since 
1978 and of cardiac-related surgery.  The veteran complained 
of angina, shortness of breath, dizziness, syncope attacks, 
and fatigue.  Following examination of the veteran, a 
diagnosis of aortic valve replacement secondary to bicuspid 
valve was provided.  Examination showed no evidence of any 
congestive heart failure, cardiomegaly, or cor pulmonale.  
The examiner opined that the veteran's current cardiac 
condition was "unlikely to be secondary to the [in-service] 
episode in 1982" [at which time chest wall syndrome was 
diagnosed].  He added that the veteran had a congenital 
valvular condition which would generally not present with a 
chief complaint of chest pain.  Review of an addendum to the 
March 2005 examination shows that the examiner indicated that 
he had essentially reviewed the complete evidentiary record.  
He added that the record was insufficient to substantiate the 
veteran's claims of in-service dizziness and blackouts.

An April 2005 VA fee-basis echocardiogram revealed findings 
which did not link a current heart disorder to service.

At his March 2006 hearing conducted by the undersigned, the 
veteran testified that during his active service he passed 
out during physical training and cooking school.  See page 
three of transcript.  He added that he never complained after 
these episodes, and so therefore he was never treated.  See 
page four of transcript.  The veteran further testified that 
he was first treated for a heart-related problem in 2000.  He 
added that Dr. Goldberg had told him that he was born with a 
heart condition.  See page five of transcript.  The veteran 
informed the undersigned that no physician had ever related 
his current heart problems to his military service.  See page 
seven of transcript.  

Review of voluminous medical records obtained from the Social 
Security Administration (SSA) in February 2005, shows that, 
in addition to, and like the above-discussed medical 
evidence, the veteran has been privately treated for several 
heart-related disorders.  These records include a May 2000 
letter noting diagnoses of at least moderately severe aortic 
stenosis and chest pain; a May 2000 Doppler echocardiogram 
report which includes a diagnosis of bicuspid aortic valve 
with moderate severe stenosis and insufficiency; a May 2001 
discharge summary showing that a Ross procedure (aortic 
surgery) was performed with final diagnoses reported as 
aortic stenosis/aortic insufficiency and postoperative atrial 
flutter; a July 2001 medical record which reported that the 
veteran was doing well after his Ross procedure for aortic 
valve disease, that his heart was regular, and that it was 
suggested that the veteran be seen again in one year to 
ensure that his biologic valves hold up; a June 2002 private 
holter monitor report showing findings reflective of sinus 
rhythm, with rare PVCs (premature ventricular contraction) 
and rare PACs (premature atrial contraction) and no 
arrhytmias; and a January 2003 private physical evaluation 
report which includes a diagnosis of valvular heart disease.  
Also, a September 2003 SSA Disability Determination and 
Transmittal shows that as of September 2000 the veteran was 
disabled due to affective disorders and borderline 
intellectual functioning.

Analysis

As noted previously, there are three threshold requirements 
that must be met in order to establish service connection for 
a claimed disability.  First, there must be competent 
evidence (a medical diagnosis) of current disability.  This 
requirement is met.  Variously diagnosed heart-related 
disorders, to include aortic insufficiency, aortic stenosis, 
aortic regurgitation, aortic valve replacement secondary to 
bicuspid valve, mitral regurgitation, and aortic valve 
disease, have been diagnosed.  

The further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  The veteran's service medical 
records, while containing an isolated diagnosis of chest wall 
syndrome, are silent for cardiovascular-related abnormal 
findings or diagnoses.  The earliest competent (medical) 
evidence of such pathology of record is in 2000, i.e., seven 
years after separation from active duty.  There is no medical 
evidence showing a continuity of symptoms between service 
separation and 2000.  The Board notes that such a lapse of 
time between service separation (1983) and the earliest 
documentation of current disability (2000) is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Most significantly, the record is devoid of any medical 
opinion which relates the claimed disability to service or to 
any event therein.  On the contrary, as reported, a VA 
examiner in 2005 opined that the veteran's cardiac condition 
was not related to his isolated in-service complaints.  The 
veteran and his representative argue that the claimed 
disorder is related to service, and specifically to problems 
relating to passing out, but no clinical support is offered 
for these positions.  As laypersons, they are not competent 
to opine regarding the etiology of a disease or disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In light 
of the foregoing, the Board finds that the 2005VA opinion is 
of greater probative value, and that the preponderance of the 
evidence is against the claim.  

Accordingly, the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for heart disease is 
denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


